Citation Nr: 0531518	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
right foot injury with post traumatic arthritis of the mid-
foot and Lisfranc strain, currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased rating for residuals of a left 
foot injury with post traumatic arthritis of the mid-foot and 
chronic Lisfranc strain, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1954 until August 
1958.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

These matters were previously before the Board in January 
2004.  At that time, a remand was ordered to accomplish 
additional development.  In that remand, the Board called 
attention to a January 1999 statement in which the veteran 
appeared to raise issues of entitlement to service connection 
for PTSD and entitlement to compensation due to total 
unemployability.  Those matters were referred back to the RO 
for appropriate action.  However, there is no indication in 
the file that any action was undertaken.  Thus, the RO is 
again asked to take appropriate action as to those claims.  

In his April 2002 substantive appeal, the veteran expressed 
his desire for a hearing before a Veterans Law Judge sitting 
at the RO.  However, he withdrew such request in a May 2002 
communication.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
residuals of a right foot injury with post traumatic 
arthritis of the mid-foot and Lisfranc strain, have been 
productive of complaints of pain; objectively, there was 
marked pronation, with no breakdown or unusual shoe wear 
pattern, no limitation of motion and 5/5 foot strength, and 
no edema, instability, or tenderness.   

2.  Throughout the rating period on appeal, the veteran's 
residuals of a left foot injury with post traumatic arthritis 
of the mid-foot and Lisfranc strain, have been productive of 
complaints of pain; objectively, there was marked pronation, 
with no breakdown or unusual shoe wear pattern, no limitation 
of motion and 5/5 foot strength, and no edema, instability, 
or tenderness.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for residuals of a right foot injury with post 
traumatic arthritis of the mid-foot and Lisfranc strain  
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5010, 5284 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for residuals of a left foot injury with post 
traumatic arthritis of the mid-foot and Lisfranc strain  
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5010, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of February 2004 and April 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  Those letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the April 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements and correspondence in support of his 
claim.  A review of such communications does reveal that the 
veteran indicated that his surgery was performed by a Dr. R. 
S. in 1989.  However, the veteran indicated that he had made 
efforts to contact that physician and had been unsuccessful.  
He was unable to provide VA with an address so that they 
could attempt to obtain the documents on the veteran's 
behalf.  Under these circumstances, it appears that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Moreover, the Board observes that the veteran is 
not prejudiced by the absence of the 1989 records from Dr. R. 
S.  Indeed, even if those records were obtained, they are 
outside the rating period on appeal and thus could not 
support the veteran's increased rating claim.  See 38 C.F.R. 
§ 3.400(o)(2).

The veteran has also identified private medical evidence that 
would fall within the rating period on appeal.  Indeed, in a 
VA Form 21-2142 received in February 2004, the veteran listed 
two sources of treatment records pertinent to his claim.  The 
first provider was R. F., M.D., at Mid-Michigan Health Park.  
The second treatment facility was Mercy Community Health Care 
Center.  Despite such outstanding evidence, the Board finds 
that VA satisfied its duty to assist under the VCAA, for the 
reasons discussed below.  

As explained to the veteran in an April 2004 letter, the VA 
21-4142 form submitted in February 2004 had been invalidated 
with the enactment of the Health Insurance Portability and 
Accountability Act (HIPAA).  Accompanying that letter was a 
revised version of the authorization form for the veteran to 
complete and resubmit.  While the veteran did return a VA 
Form 21-4142, it was a copy of his previous submission and 
hence was still invalid.  

In a September 2004 letter, VA again explained the need to 
submit a revised form, and to include only one health care 
provider per form.  Such letter also indicated that Dr. R. 
F.'s name was illegible.  The veteran did not respond to the 
September 2004 communication.  Thus, VA never received 
appropriate authorization to obtain the veteran's private 
records.  In this regard, the Board wishes to emphasize that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one way street." Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

Based on the foregoing, the Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claims.  
It is not felt that additional efforts are required under the 
VCAA.  Indeed, in light of the veteran's failure to respond 
to requests to submit appropriate authorization forms, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The veteran is presently assigned a separate 30 percent 
rating, each, for residuals of right and left foot injuries 
with post-traumatic arthritis of the midfoot and Lisfranc 
strain, pursuant to Diagnostic Code 5284.  Under that Code 
section, a maximum 30 percent rating is warranted for severe 
foot injuries.  38 C.F.R. § 4.71a.  As such, that Code 
section does not afford an evaluation in excess of 30 
percent. 

Because the veteran is already receiving the maximum 
available benefit under Diagnostic Code 5284, the Board must 
immediately consider whether any alternate Diagnostic Code 
would allow for a higher rating.  

One potentially applicable Code section for consideration is 
5276, concerning acquired flatfoot.  Under that Code section, 
a 30 percent rating is warranted for severe bilateral 
flatfoot where, there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.   A 50 percent rating applies 
where the evidence shows pronounced bilateral flatfoot, 
demonstrated by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

In the present case, a February 2000 treatment record from 
Lenawee Foot and Ankle Clinic reveals bilateral flatfoot 
varus with marked pronation syndrome.  However, it is 
determined that such marked pronation, by itself, does not 
justify assignment of the next-higher 50 percent evaluation 
under Diagnostic Code 5276.  Indeed, the competent evidence 
does not reveal extreme tenderness of the plantar surfaces of 
the feet or marked inward displacement.  In fact, although 
the veteran subjectively reported pain with any touching of 
his feet upon VA examination in January 2002, such 
examination report clearly indicated that there was no 
tenderness of the feet.  There was also no breakdown or 
unusual shoe wear pattern and there was no functional 
limitation to standing or walking.  With respect to both 
feet, the veteran had 30 degrees of inversion and 20 degrees 
of eversion.  Finally, there is no showing of severe spasm of 
the tendo achillis on manipulation.  

For the foregoing reasons, the Board finds that the veteran 
is not entitled to an increased evaluation under Diagnostic 
Code 5276 for his service-connected residuals of his left or 
right foot injuries.  In making this determination, the Board 
has appropriately considered additional functional limitation 
due to factors such as pain and weakness.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  However, despite his subjective complaints of pain, 
the January 2002 VA examination report objectively indicated 
an absence of tenderness or weakness.  The Board acknowledges 
that the veteran ambulated with a cane and was not able to 
walk on his toes or heels, but such has already been 
contemplated in the 30 percent evaluation presently assigned 
under Code section 5284.  Indeed, the January 2002 VA 
examination noted full range of motion of both feet.  
Moreover, the veteran's posture was normal and there was no 
instability or edema.  Finally, his foot strength was 5/5 
bilaterally and he exhibited no functional limitation to 
standing and walking.  Therefore, his overall disability 
picture does not most nearly approximate the next-higher 50 
percent evaluation under Diagnostic Code 5276.

The Board has contemplated whether any other Diagnostic Codes 
may serve as a basis for an increased evaluation here.  In 
this regard, it is noted that Diagnostic Code 5278 provides a 
50 percent rating for bilateral acquired claw foot (pes 
cavus), where the evidence shows marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, marked varus deformity.

At his January 2002 VA examination, the veteran complained 
that his toes curled up and cramped.  However, upon objective 
examination, there were no hammertoes, claw foot or other 
deformities.  Therefore, an evaluation under Diagnostic Code 
5278 does not appear to be appropriate on the facts of 
record.  In any event, even if deemed applicable, there is no 
basis for the next-higher 50 percent rating for either foot 
under that Code section.  In so finding, it is acknowledged 
that the January 2002 VA examination report noted callosities 
of both heals.  However, there is no indication that they 
were painful.  Moreover, while a private treatment record 
indicates bilateral forefoot varus, this has already been 
accounted for in the currently assigned 30 percent evaluation 
for severe foot injuries.  Due to this fact, and because the 
overwhelming weight of the evidence does not depict 
symptomatology consistent with a 50 percent evaluation under 
Diagnostic Code 5278, that section cannot afford a higher 
rating here.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the Diagnostic Code, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Diagnostic 
Code 5003.  Multiple involvements of the interphalangeal, 
metatarsal and tarsal joints of the lower extremities are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45 (2005).

Again, additional functional limitation has been considered 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  However, as previously noted, 
despite walking with a cane and being unable to perform toe 
or heel walk, the objective findings of the VA examiner in 
January 2002 show he had full range of motion in both feet.  
Moreover, there was no functional limitation to standing and 
walking.  There was no edema, instability, weakness or 
tenderness of the feet.  The veteran's posture was normal and 
there was no breakdown or unusual shoe wear pattern.  Thus, 
any additional functional limitation due to pain or weakness 
has not been shown to elevate to a level commensurate with 
the next-higher 50 percent rating under Diagnostic Code 5278.  

Finally, there remains one Code section under which a higher 
rating is potentially applicable.  Diagnostic Code 5167 
provides a 40 percent rating for loss of use of the foot.  
However, the objective evidence of record simply does not 
reveal symptomatology analogous to amputation of the foot.  
In making this observation, the Board again cites the January 
2002 VA examination findings that the veteran had no 
functional limitation as to standing and walking.  He also 
had full range of motion of both feet.  Thus, even though 
ambulating with a cane, his disability picture cannot be 
equated to loss of use of either foot and an increased 
evaluation under Diagnostic Code 5167 is not permitted.  

In conclusion, the currently assigned 30 percent evaluations 
for residuals of left and right foot injuries with post 
traumatic arthritis of the mid- foot and Lisfranc strain 
appropriately reflects the veteran's disability picture 
throughout the rating period on appeal.  There is no basis 
for a higher rating as to either foot.  As the preponderance 
of the evidence is against each claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

A rating in excess of 30 percent for residuals of a right 
foot injury with post traumatic arthritis of the mid-foot and 
Lisfranc strain is denied.

A rating in excess of 30 percent for residuals of a left foot 
injury with post traumatic arthritis of the mid-foot and 
Lisfranc strain is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


